         Case 5:20-cv-00163-TES Document 15 Filed 01/28/21 Page 1 of 21




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


RACHEL MOSBY,

        Plaintiff,
                                                       CIVIL ACTION NO.
v.
                                                        5:20-cv-00163-TES
CITY OF BYRON, GEORGIA,

        Defendant.


                                 ORDER OF DISMISSAL



       This case asserts, among others, claims under Title VII of the Civil Rights Act of

 1964 (“Title VII”), 42 U.S.C. §§ 2000e, 2000e-1, 2000e-2(a), and the Americans with

 Disabilities Act (“ADA”), 42 U.S.C. §§ 12111, 12112(a), 12112(b)(5)(A).

       Because many of the substantive facts aren’t important to the particular issues

 before the Court, a lengthy factual narrative is unnecessary. However, what is

 important, is that Plaintiff Rachel Mosby served as the City of Byron’s Fire Chief for 11

 years until she was terminated. Now, she makes the following claims against the City:

 Counts I and II include her sex-based discrimination claims for harassment, hostile

 work environment, and wrongful termination under Title VII; Counts III and IV are

 claims for wrongful termination and failure to provide a reasonable accommodation

 under the ADA; Counts V and VI each contain a deprivation of due process claim—one
        Case 5:20-cv-00163-TES Document 15 Filed 01/28/21 Page 2 of 21




alleging a violation of the Fifth and Fourteenth Amendments to the United States

Constitution and the other alleging a violation of the Georgia Constitution; and Count

VII is a defamation claim under Georgia law pursuant to O.C.G.A. §§ 51-5-1 and 51-5-4.

       In response to Mosby’s Complaint, the City filed a motion to dismiss asserting,

inter alia, that her Title VII and ADA claims are time-barred because “neither [she] nor

her [attorney] filed a verified charge with the [Commission].” [Doc. 5-1, p. 5]. After an

initial review of the parties’ briefs, it became clear to the Court that resolution of the

verification issue would likely “require the Court to consider matters outside” Mosby’s

pleading. See generally [Doc. 12]. So, with respect to the verification requirement, the

Court converted the City’s motion to dismiss into one for summary judgment and

permitted a short period within which the parties could procure supporting evidence

and file supplemental briefs. With both parties having filed one additional brief in

support of their positions, the City’s motion is now ripe for consideration.

       A.     The City of Byron’s Motion for Summary Judgment

              1.     Legal Standard

       A court must grant summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is not genuine unless, based on

the evidence presented, “‘a reasonable jury could return a verdict for the nonmoving

party.’” Info. Sys. & Networks Corp. v. City of Atlanta, 281 F.3d 1220, 1224 (11th Cir. 2002)



                                              2
        Case 5:20-cv-00163-TES Document 15 Filed 01/28/21 Page 3 of 21




(quoting United States v. Four Parcels of Real Prop., 941 F.2d 1428, 1437 (11th Cir. 1991));

see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Importantly, the movant

“has the burden of demonstrating that there are no genuine issues of material fact, [and]

once that burden is met[,] the burden shifts to the nonmoving party to bring the court’s

attention to evidence demonstrating a genuine issue for trial.” Perry v. Pediatrix Med.

Grp. of Ga., 2021 WL 194145, --- F. App’x ----, at *3 (11th Cir. 2021) (quoting Alvarez v.

Royal Alt. Dev., Inc., 610 F.3d 1253, 1263 (11th Cir. 2010)).

       In executing its burden, the movant may cite to particular parts of materials in

the record, including, “‘the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any,’ which it believes demonstrate

the absence of a genuine issue of material fact.” Four Parcels, 941 F.2d at 1437 (quoting

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)); Fed. R. Civ. P. 56(c)(1)(A). “When the

nonmoving party has the burden of proof at trial, the moving party is not required to

‘support its motion with affidavits or other similar material negating the opponent’s

claim[]’ in order to discharge this ‘initial [burden].’” Four Parcels, 941 F.2d at 1437–38

(quoting Celotex, 477 U.S. at 323). Rather, “the moving party simply may show—that is,

point out to the district court—that there is an absence of evidence to support the

nonmoving party’s case.” Id. (quoting Celotex, 477 U.S. at 324) (cleaned up).

Alternatively, the movant may provide “affirmative evidence demonstrating that the

nonmoving party will be unable to prove its case at trial.” Id.



                                               3
        Case 5:20-cv-00163-TES Document 15 Filed 01/28/21 Page 4 of 21




       If this initial burden is satisfied, the burden then shifts to the nonmoving party,

who must rebut the movant’s showing “by producing . . . relevant and admissible

evidence beyond the pleadings.” Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d

1292, 1315 (11th Cir. 2011) (citing Celotex Corp., 477 U.S. at 324) (emphasis added). The

nonmoving party does not satisfy her burden “if the rebuttal evidence ‘is merely

colorable or[] is not significantly probative’ of a disputed fact.” Josendis, 662 F.3d at 1315

(quoting Anderson, 477 U.S. at 249–50). “A mere scintilla of evidence supporting the

[nonmoving] party’s position will not suffice.” Allen v. Tyson Foods, Inc., 121 F.3d 642,

646 (11th Cir. 1997).

              2.        Mosby’s Charge of Discrimination

       Before filing a lawsuit that concerns violations of Title VII or the ADA, Congress

explicitly and unmistakably mandated that a plaintiff submit a Charge of

Discrimination to the Equal Employment Opportunity Commission which “shall be in

writing under oath or affirmation and shall contain such information and be in such

form as the Commission requires.” 42 U.S.C. § 2000e-5(b). In addition to Congress’

charge-filing requirement, the Commission’s regulations mandate that “[a] charge . . .

shall be verified.” 29 C.F.R. § 1601.9 (emphasis added). That is, a charge must be “sworn

to or affirmed before a notary public, designated representative of the Commission, or

other person duly authorized by law to administer oaths and take acknowledgements,

or supported by an unsworn declaration in writing under penalty of perjury.” Id. at §



                                              4
          Case 5:20-cv-00163-TES Document 15 Filed 01/28/21 Page 5 of 21




1601.3(a). Defendant’s summary judgment motion case calls upon the Court to answer

one main question: just how mandatory is the Commission’s verification requirement?

        On June 28, 2019, Mosby submitted her charge which consisted of a detailed,

five-page letter drafted and signed by her attorney laying out her grievances, a notice

signed by Mosby identifying that an attorney was submitting the charge on her behalf,

and 11 pages of exhibits. 1 See generally [Doc. 1-4]. What she didn’t file was any sort of

verification to her charge. Thus, despite submission of her charge, the City argues that

Mosby’s (and/or her attorney’s) failure to verify it bars her Title VII and ADA claims as

a matter of law. [Doc. 5-1, pp. 3, 5]; 42 U.S.C. § 2000e-5(e)(1).

        The City makes a simple argument: “[T]here is no evidence that . . . Mosby or her

[attorney] ever submitted a verified charge to the [Commission] and [without a verified

charge], [Mosby’s] Title VII and ADA claims must be dismissed.” [Doc. 5-1, p. 6]. While

the United States Supreme Court allows a later-verified charge to “relate back” to an

original charge, the window of opportunity to do so shuts when the Commission closes

its file. See generally Edelman v. Lynchburg Coll., 535 U.S. 106 (2002); see also Butler v. Grief,

Inc., 325 F. App’x 748 (11th Cir. 2008). “Where a right to sue letter has issued, the

plaintiff has brought suit, and the [Commission] has closed its file, there is no longer a




1“While an attorney may file a[] . . . charge on behalf of a client, the attorney’s signature alone will not
constitute verification if the attorney does not personally swear to the truth of the facts stated in the
charge and does not have personal knowledge of those facts.” Butler v. Grief, 325 F. App’x 748, 749 (11th
Cir. 2009).


                                                      5
           Case 5:20-cv-00163-TES Document 15 Filed 01/28/21 Page 6 of 21




charge pending before the [Commission] that is capable of being verified.” Butler, 325 F.

App’x at 749. In other words, a charging party can amend her charge and—in that

amendment—include a verification “only so long as the [original] charge is a viable one

in the [Commission’s] files[.]” Id. (citing Balazs v. Liebenthal, 32 F.3d 151, 156–58 (4th Cir.

1994)).

          After realizing that neither he nor his client ever verified the charge, Mosby’s

attorney tried to amend the charge to add the requisite verification. In a letter to the

Commission dated July 17, 2020 (well after she filed suit on April 28, 2020), Mosby’s

attorney wrote: “Based upon our review of the [Commission’s] investigative file that we

received on May 11, 2020, the [Commission] has not issued a Dismissal and Notice of

Rights or taken any other action to close this matter.” [Doc. 10-9, p. 1]; see also [Doc. 1, p.

31]. To that letter, Mosby attached an amendment to her original charge to include a

verification. [Doc. 10-9, p. 2]. Thus, the Court must first decide whether Mosby could

have amended her original charge in the first place. The short answer is that she could

not.

          On December 19, 2019, following an exchange of several emails between Mosby’s

attorney and various representatives from the Atlanta District Office of the Commission

regarding the status of Mosby’s charge, Mosby’s attorney requested the Commission

“to issue a Notice of Right to Sue and close this file.” See generally [Doc. 10-6]; see also

[Doc. 10-2]; [Doc. 10-3]; [Doc. 10-4]; [Doc. 10-5]. That same day, the Commission



                                                6
          Case 5:20-cv-00163-TES Document 15 Filed 01/28/21 Page 7 of 21




informed Mosby, that her request for a Notice of Right to Sue had “been forwarded to

the U.S. Department of Justice (DOJ) for action[]” and that the Department of Justice

(“DOJ”) would “act on [her] request and issue the Notice directly to [her.]” [Doc. 10-7,

p. 2].

         On January 3, 2020, even though Mosby’s attorney “underst[ood] that the

request” for a Notice of Right to Sue “had to be forwarded to the DOJ[,]” he still

(ostensibly because of the time that had passed since Mosby filed her original charge)

asked whether the Commission was “able to issue a Right to Sue Letter[.]” [Doc. 10-8, p.

1]; see also Fort Bend Cnty. v. Davis, 139 S.Ct. 1843, 1847 (2019) (“Whether . . . the

[Commission] acts on the charge, a complainant is entitled to a ‘right-to-sue’ notice 180

days after the charge is filed.”). In response, the Commission stated that it was not and

that “[t]he DOJ is solely responsible for issuing Notices upon request by the parties

against state and local government entities.” [Doc. 10-8, p. 1].

         Then, on February 12, 2020, the DOJ “notified” Mosby that she had “the right to

institute a civil action . . . against [the City].” [Doc. 1-5, p. 1]. Mosby filed her lawsuit on

April 28, 2020, and 18 days after the City (in its original dismissal motion) pointed out

that she failed to file a verified charge, she attached (to her attorney’s July 17, 2020 letter

to the Commission) the amendment to her charge that included a verification. See [Doc.

5, p. 1] in connection with [Doc. 10-9, p. 2]; see also [Doc. 1, p. 31].




                                                 7
         Case 5:20-cv-00163-TES Document 15 Filed 01/28/21 Page 8 of 21




        Mosby’s attempt, however, to amend her original charge on July 17, 2020, fails

because the DOJ issued its “right-to-sue” letter on February 12, 2020, nearly six months

earlier. Candidly, the City is correct; Mosby’s “charge was inexplicably not verified,”

and following the precedent set by the Eleventh Circuit, it is clear that there wasn’t an

active charge within the DOJ that could be amended. Butler, 325 F. App’x at 749; [Doc.

11, p. 2].

        In briefing, Mosby even admits that “[o]n July 24, 2020, a[] [Commission]

Enforcement Supervisor contacted [her attorney] to say that the [amendment to her

charge] could not be accepted because the [file] was closed.” [Doc. 10, p. 12]; see also

[Doc. 14, p. 9]. Through a summary-judgment lens, the evidence shows that Mosby

failed to verify her charge. And, based on Mosby’s waiver-related arguments that

attempt to save her Title VII and ADA claims, she effectively admits she didn’t file a

verified charge. Thus, based on the fact that “[t]he verification requirement is

mandatory[,]” and Mosby failed to adhere to it, her Title VII and ADA claims must be

dismissed. Butler, 325 F. App’x at 749; see also Vason v. City of Montgomery, 240 F.3d 905,

907 (11th Cir. 2001); Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 261 (3d Cir. 2006)

(noting that “courts have reasoned that amendment serves no purpose once the right to

sue letter has issued[]”).

        However, in an attempt to keep her Title VII and ADA claims alive, Mosby

contends that the City waived her failure to verify when it submitted a Position



                                             8
          Case 5:20-cv-00163-TES Document 15 Filed 01/28/21 Page 9 of 21




Statement to the Commission and failed to mention the verification requirement. [Doc.

10, pp. 3–13]. In short, Mosby argues that everyone involved—herself, the City, and the

Commission—all treated the charge as valid. [Doc. 10, p. 3].

        While the Eleventh Circuit has acknowledged waiver-related arguments, it has

yet to definitively hold that equitable waiver applies to missing verifications, much less

issue any opinion that stakes out the scope or contours of such a waiver rule or the

circumstances 2 when it might apply. 3 Vason, 240 F.3d at 907.

        Nevertheless, the only binding precedent available to the Court at the time of this

decision clearly and distinctly holds that “the verification requirement for . . . charges is

mandatory.” Id.; accord Balazs, 32 F.3d at 156 (holding that failure to comply with the

verification requirement “is fatal to an action seeking relief under Title VII”). In Vason, a

three-judge panel on the Eleventh Circuit explicitly held that “the statute mandates that

charges be made under oath or affirmation” and affirmed a district court’s grant of

summary judgment to an employer because the employee’s “charge was not under oath

or affirmation.” 240 F.3d at 907.



2Even if the Eleventh Circuit ultimately decides that the verification requirement may be waived, it could
decide that waiver does not apply in cases, like this one, where (1) both the plaintiff and her experienced
attorney simply forgot to include the requisite verification and (2) the defendant responded to the charge
of discrimination but could not have definitively known of the lack of verification because it only had the
charge itself as opposed to the entire file from the Commission that could have included a separate
verification. See [Doc. 11, p. 3].

3Another district court has also recognized that the Eleventh Circuit has yet to decide when a finding of
equitable modification or waiver is appropriate. Dees v. Florida, No. 4:10cv305/MCR/WCS, 2012 WL
662295, at *4 (N.D. Fla. Feb. 28, 2012).


                                                    9
         Case 5:20-cv-00163-TES Document 15 Filed 01/28/21 Page 10 of 21




        Mosby implores the Court to recognize Buck v. Hampton Township School District

and Gad v. Kansas State University4 where the Third and Tenth circuits, respectively,

crafted an opposite waiver rule. Buck, 452 F.3d 256; Gad, 787 F.3d 1032 (10th Cir. 2015).

However, it must be remembered that this Court is bound by this circuit’s current

precedent—the precedent set by the Eleventh Circuit. In other words, Vason controls

until the en banc Eleventh Circuit or the United States Supreme Court directly overrules

it. See Bostock v. Clayton Cnty. Bd. of Comm’rs, 723 F. App’x 964, 965 (11th Cir. 2018)

(mem.) (citing United States v. Kaley, 579 F.3d 1246, 1255–56 (11th Cir. 2009)). It simply is

not the place of a district court to decide when a circuit precedent is overruled or

abrogated to the point that it is no longer binding on lower courts; that remains the

exclusive domain for the circuit court.

        Additionally, Mosby also urges the Court to consider a 2019 case from the United

States Supreme Court, Fort Bend County, Texas v. Davis, 139 S.Ct. 1843 (2019). However,

Fort Bend’s procedural history is drastically different than the procedural posture

presented in this case and, upon careful inspection, its holding may not directly



4Gad specifically discusses Vason’s ruling that affirmed summary judgment on the grounds that
“verification is mandatory.” Gad, 787 F.3d 1032, 1041 (10th Cir. 2015) (citing Vason, 240 F.3d at 907). In
Gad, the Tenth Circuit noted that the Eleventh Circuit, in Vason, “never explicitly dubbed the [verification]
requirement jurisdictional.” Gad, 787 F.3d at 1041. However, the Tenth Circuit clearly stated that the
holding from Vason “strongly suggests an implicit conclusion that the requirement was jurisdictional.” Id.
Just to clarify, the Court does not find that Mosby’s failure to verify robs the Court of jurisdiction to hear
her case. Quite the opposite. As explained in the latter portion of this section, the Court finds that it
absolutely has jurisdiction to decide these motions and only follows Eleventh Circuit precedent holding
that a lack of a verification is mandatory so that a failure to comply means that a plaintiff failed to satisfy
a condition precedent to filing suit for Title VII and ADA claims.


                                                      10
        Case 5:20-cv-00163-TES Document 15 Filed 01/28/21 Page 11 of 21




overrule the precedent set by the Eleventh Circuit in Vason concerning the mandatory

requirement that a charge be verified. “For the Supreme Court to overrule a case, its

decision must have ‘actually overruled or conflicted with [the Eleventh Circuit’s] prior

precedent.’” United States v. Vega-Castillo, 540 F.3d 1235, 1237 (11th Cir. 2008) (citation

omitted). Importantly, the Eleventh Circuit has emphasized that

       [t]here is a difference between the holding in a case and the reasoning that
       supports that holding. Even if the reasoning of an intervening high court
       decision is at odds with a prior appellate court decision, that does not
       provide the appellate court with a basis for departing from its prior
       decision.

Id. (citing Atl. Sounding Co. v. Townsend, 496 F.3d 1282, 1284 (11th Cir. 2007)).

       Because the Supreme Court’s holding in Fort Bend is not “clearly on point,” it

may not have overruled the Eleventh Circuit’s prior precedent in Vason. Cole v. United

States, --- F. App’x ----, 2021 WL 118849, at *2 (11th Cir. Jan. 13, 2021). Whether Fort Bend

overrules or abrogates Vason can only be decided by the Eleventh Circuit, not this

Court. Thus, there is only one ruling the Court can properly make in this case.

       This record, as it stands today, does not contain a verified charge, and “the

statute mandates that charges be made under oath or affirmation.” Vason, 240 F.3d at

907. Since “verification is an absolute condition precedent to suit” under Title VII (and

the ADA) in this circuit, Mosby’s lack of verification demands one simple ruling—she

did not satisfy an absolute condition precedent before filing her lawsuit. See Vason v.

City of Montgomery, 86 F. Supp. 2d 1130, 1133 (M.D. Ala. 2000), aff’d, 240 F.3d 905



                                             11
        Case 5:20-cv-00163-TES Document 15 Filed 01/28/21 Page 12 of 21




(alteration adopted). Consequently, Mosby’s Title VII and ADA claims are barred as a

matter of law. Notwithstanding Mosby’s reasonable arguments as to why there should

possibly be an exception to the Vason rule (such as equitable waiver), until the Eleventh

Circuit overrules Vason, the Court must apply it. And, while the Court certainly

empathizes with both Mosby and her attorney regarding the results of their omission, it

nonetheless GRANTS summary judgment to the City on Counts I–IV of her Complaint.

       B.     The City of Byron’s Motion to Dismiss

              1.      Legal Standard

       When ruling on a motion under Federal Rule of Civil Procedure 12(b)(6), it is a

cardinal rule that district courts must accept the factual allegations set forth in a

complaint as true. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 572 (2007). Under this Rule, a

defendant may test the legal sufficiency of a complaint by way of a motion to dismiss.

Barreth v. Reyes 1, Inc., No. 5:19-cv-00320-TES, 2020 WL 4370137, at *2 (M.D. Ga. July 29,

2020) (citation omitted). Such motion is an “assertion by a defendant that, even if the

facts alleged by a plaintiff are true, the complaint still fails as a matter of law to state a

claim upon which relief may be granted.” Id.

       Whether a complaint states a claim for relief is measured by reference to the

pleading standard of Rule 8—a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Id.; Fed. R. Civ. P. 8(a)(2). Although Rule 8 does not require

detailed factual allegations, it does require “more than unadorned, the-defendant-



                                               12
         Case 5:20-cv-00163-TES Document 15 Filed 01/28/21 Page 13 of 21




unlawfully-harmed-me accusations.” McCullough v. Finley, 907 F.3d 1324, 1333 (11th Cir.

2018) (citation omitted) (alterations adopted). The purpose of Rule 8 is to provide a

defendant “with ‘fair notice’ of the claims and the ‘grounds’ for entitlement to relief.”5

Barreth, 2020 WL 4370137, at *2 (citation omitted); see also Twombly, 550 U.S. 555–56.

        When drafting her complaint, “[a] plaintiff must plead more than labels and

conclusions or a formulaic recitation of the elements of a cause of action.” McCullough,

907 F.3d at 1333 (quoting Twombly, 550 U.S. at 555). “To be sure, a plaintiff may use

legal conclusions to structure [her] complaint, but legal conclusions ‘must be supported

by factual allegations.’” McCullough, 907 F.3d at 1333 (quoting Iqbal, 556 U.S. at 679).

While courts, in ruling on a motion to dismiss, must take all of the factual allegations in

a complaint as true; they are not bound to accept a legal conclusion couched as a factual

allegation. Iqbal, 556 U.S. at 678. Courts must “identify conclusory allegations and then

discard them—not ‘on the ground that they are unrealistic or nonsensical’ but because

their conclusory nature ‘disentitles them to the presumption of truth.’” McCullough, 907

F.3d at 1333 (quoting Iqbal, 556 U.S. at 681).



5 To decide whether a complaint survives a motion to dismiss, district courts use a two-step framework.
McCullough v. Finley, 907 F.3d 1324, 1333 (11th Cir. 2018) (citation omitted). The first step is to identify the
allegations that are “no more than conclusions.” Id. (quoting Iqbal, 556 U.S. at 679). “Conclusory
allegations are not entitled to the assumption of truth.” Id. After disregarding the conclusory allegations,
the second step is to “assume any remaining factual allegations are true and determine whether those
factual allegations ‘plausibly give rise to an entitlement to relief.’’’ Id. “A court decides whether [Rule 8’s
pleading standard] is met by separating the legal conclusions from the factual allegations, assuming the
truth of only the factual allegations, and then determining whether those allegations allow the court to
reasonably infer that the plaintiff is entitled to the legal remedy sought.” Barreth, 2020 WL 4370137, at *2
(citation omitted).


                                                      13
        Case 5:20-cv-00163-TES Document 15 Filed 01/28/21 Page 14 of 21




       The factual allegations in a complaint “must be enough to raise a right to relief

above the speculative level” and cannot “merely create[] a suspicion of a legally

cognizable right of action.” Twombly, 550 U.S. at 555. Finally, and in this case, critically,

a complaint that tenders “‘naked assertions’ devoid of ‘further factual enhancement’”

will not survive against a motion to dismiss. Iqbal, 556 U.S. at 678 (quoting Twombly, 550

U.S. at 557) (cleaned up). To survive, a complaint must allege enough facts “to raise a

reasonable expectation that discovery will reveal evidence” supporting a claim.

Twombly, 550 U.S. at 556.

               2.     Mosby’s Due Process Claims

       In Counts V and VI of her Complaint, Mosby alleges that the City violated her

due process rights afforded to her under the United States and Georgia constitutions,

respectively. [Doc. 1, ¶¶ 153–72]. Public employees, like Mosby, “may have a

protectable interest in their jobs such that they may not be terminated from those jobs

without the protections of procedural and substantive due process.” Peterson v. Atlanta

Housing Auth., 998 F.2d 904, 913–14 (11th Cir. 1993) (citing Perry v. Sindermann, 408 U.S.

593, 601 (1972)); see also Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 577 (1972).

Mosby describes this protected interest as “a property interest in continued

employment.” [Doc. 1, ¶ 157].

       To establish a procedural due process claim, Mosby must first show that she had

a property interest of which she was deprived. Womack v. Carroll Cnty., --- F. App’x ----,



                                                14
         Case 5:20-cv-00163-TES Document 15 Filed 01/28/21 Page 15 of 21




2020 WL 7365795, at *2 (11th Cir. Dec. 15, 2020) (citation omitted). “State law determines

whether a public employee has a property interest in his or her job. Under Georgia law,

a public employee generally has no protected property interest unless he or she is

employed under a civil service system, which allows termination only for cause.” 6 Id.

(quoting Brett v. Jefferson Cnty., 123 F.3d 1429, 1433–34 (11th Cir. 1997)). “Generally

speaking,” however, “‘a public employee has a property interest in continued

employment if state law or local ordinance in any way limits the power of the

appointing body to dismiss an employee.’” Gonzalez v. City of Hialeah, 744 F. App’x 611,

614 (11th Cir. 2018) (quoting Ross v. Clayton Cnty., 173 F.3d 1305, 1307 (11th Cir. 1999)).

Still though, without an agreement between the employee and the employer, “Georgia

follows an ‘at-will’ employment doctrine, which permits the employer to discharge the

employee for any reason whatsoever . . . .” H&R Block E. Enters., Inc. v. Morris, 606 F.3d

1285, 1284 (11th Cir. 2010).

        Previously, the Court noted that the specific facts underlying Mosby’s Title VII

and ADA claims were not important in order to analyze the procedural aspects

concerning verification. However, in light of the City’s arguments regarding Mosby’s

due process claims, some factual detail is necessary, and the Court—as it must—pulls

these factual allegations from Mosby’s Complaint and assumes them to be true when




6Mosby neither alleged nor argued that she is subject to the protections afforded by a civil service system.
See generally [Doc. 1]; [Doc. 10]; [Doc. 14].


                                                    15
        Case 5:20-cv-00163-TES Document 15 Filed 01/28/21 Page 16 of 21




considering the City’s arguments. The City summarizes Mosby’s due process claims as

this: Mosby “asserts that she had a property interest in continued employment based on

the [C]ity’s former personnel policy which provided an appeal process for department

heads to appeal adverse employment actions.” 7 [Doc. 5-1, p. 2].

        In the summer of 2018, Mosby alleges that one of her reserve firefighters

subjected her to discriminatory harassment on the basis of her sex. [Doc. 1, ¶ 63]. After

receiving prior approval from the City’s attorney, Mosby terminated that reserve

firefighter, and her decision was initially upheld by Derick Hayes, the City

Administrator. [Id. at ¶¶ 47, 65–66]. However, on November 13, 2018, Hayes emailed

Mosby and informed her of an appeal sought by the reserve firefighter. [Id. at ¶ 69]. In

that email, Hayes told Mosby that the City “would follow the appeal procedures in” a

“personnel policy that had been proposed, but not yet approved, by City Council.” [Id.].

Hayes heard the appeal, reversed Mosby’s decision to terminate and reinstated the

reserve firefighter. [Id. at ¶ 68]. This email was the first time Mosby “had ever seen the

proposed revisions that removed only a department head’s right to appeal any

disciplinary actions taken against them or any employees under their supervision.” [Id.

at ¶¶ 69–70]. The proposed revisions discussed in Hayes’ email to Mosby were “enacted

through an ordinance passed and made effective on January 14, 2019.” [Id. at ¶ 73].




7In other words, the City, through a revised personnel policy, removed Mosby’s right to appeal an
adverse employment action taken against her as a department head—the Fire Chief.


                                                  16
        Case 5:20-cv-00163-TES Document 15 Filed 01/28/21 Page 17 of 21




       The City casts Mosby’s due process claims as an issue related to a lack of notice

of the proposed changes. [Doc. 5-1, pp. 14–15]. Relying on Mosby’s allegations in her

Complaint, the City argues that “Mosby had been notified of the proposed policy

change” and that she “was clearly in communication with . . . Hayes regarding [the

proposed changes] and had numerous opportunities to voice her displeasure prior to

the new policy being enacted.” [Id. at p. 14]. On this, the City is correct. Mosby had two

months to review the proposed changes before they became effective. See [Doc. 1, ¶ 69]

in connection with [Doc. 1, ¶ 73]. Thus, to the extent Mosby argues that the City didn’t

give her an opportunity to dispute the proposed changes, her argument fails. See DeClue

v. City of Clayton, 540 S.E.2d 675, 677–80 (Ga. Ct. App. 2000).

       However, an issue relating to a lack of notice of the proposed changes isn’t,

according to Mosby’s arguments, the crux of her due process claims. Instead, Mosby

alleges that the City “arbitrar[ily]” terminated her “without any prior notice” and as

such “failed to follow its own procedures.” [Doc. 1, ¶¶ 159–60]; [Doc. 10, p. 13].

Although Mosby argues that the City deprived her of her due process rights when it

immediately terminated her instead of adhering to the “increasingly progressive




                                             17
         Case 5:20-cv-00163-TES Document 15 Filed 01/28/21 Page 18 of 21




nature” of discipline, she only receives constitutional protections if she has a protected

property interest. 8 [Doc. 1-2, p. 2].

         “To obtain a protected property interest in employment, a person must have

more than a mere unilateral expectation of continued employment; one must have a

legitimate claim of entitlement to continued employment.” Warren v. Crawford, 927 F.2d

559, 562 (11th Cir. 1991). And importantly, “[u]nder Georgia law, in the absence of a

controlling contract between the parties, employment for an indefinite period is

terminable at will by either party.” Id. (citing Land v. Delta Airlines, 203 S.E.2d 316, 317

(Ga. Ct. App. 1973)); see also Stidwell v. City of Atlanta, No. 1:16-CV-3375-MHC, 2018 WL

4999971, at *3 (N.D. Ga. Feb. 8, 2018) (citing DeClue, 540 S.E.2d at 677).

        Since the City’s Personnel Polices clearly say that Mosby is an at-will employee

and they are silent as to any for-cause requirement, the City is correct that Mosby did

not have a property interest in her employment when the City terminated her, and the

Court GRANTS the City’s dismissal motion as to Mosby’s due process claims. 9 DeClue,

540 S.E.2d at 678 (when an employee no longer has any property interest in her


8As to the “progressive nature” of the City’s disciplinary scheme, the Personnel Policies state that “an
employee” can be “immediately terminate[d] . . . for any one of the reasons listed in this policy.” [Doc. 1-
2, p. 2]. Because “[d]iscipline should correspond to the offense,” the policy clearly allows the City to
terminate an employee without the use of progressive discipline. [Id.].

9Even if Mosby could show a deprivation of some right protected by the due process clause, there is
nothing in her Complaint alleging that she took advantage of available state procedures, like mandamus,
to correct any potential due process deficiency. “If adequate state remedies were available but the
plaintiff failed to take advantage of them, the plaintiff cannot rely on that failure to claim that the state
deprived [her] of procedural due process.” Nurse v. City of Alpharetta, 775 F. App’x 603, 607 (11th Cir.
2019) (quoting Cotton v. Jackson, 216 F.3d 1328, 1331 (11th Cir. 2000) (per curiam)).


                                                     18
         Case 5:20-cv-00163-TES Document 15 Filed 01/28/21 Page 19 of 21




employment after new policies become effective, the employer does not violate due

process rights by terminating employment without notice and a hearing); see, e.g., [Doc.

1-2, p. 6].

               3.      Mosby’s Defamation Claim

        Finally, the City contends that Mosby has failed to state a defamation claim

under Georgia law because she has not alleged actual malice in light of her public figure

status as the Fire Chief. [Doc. 5-1, p. 16].

        When the plaintiff is a public figure, like Mosby, she must ultimately prove

“actual malice” in order to prevail on a claim for defamation. New York Times Co. v.

Sullivan, 376 U.S. 254, 279–80 (1964). Under Georgia law, “libel” is “a false and

malicious defamation of another, expressed in print, writing, pictures, or signs, tending

to injure the reputation of the person and exposing him to public hatred, contempt, or

ridicule.” O.C.G.A. § 51-5-1(a). Essential to recovery on any libel claim is publication. Id.

at § 51-5-1(b). Slander, on the other hand, is oral defamation and consists of “[m]aking

charges against another in reference to [her] trade, office, or profession, calculated to

injure.” Id. at § 51-5-4(a)(3).

        In her Complaint, Mosby alleges that the City made and published false written

and verbal “statements to the media and other third parties that consisted of false

charges against [Mosby] in reference to her trade, office, and profession.” [Doc. 1, ¶¶

174–75]. To further lay out her claim, Mosby merely recites the elements of a cause of



                                               19
        Case 5:20-cv-00163-TES Document 15 Filed 01/28/21 Page 20 of 21




action for defamation by stating that “[t]hese false statements were calculated to injure”

her. [Id. at ¶ 176]; see also McCullough, 907 F.3d at 1333, supra.

       Pleading issues aside, a public official, like Mosby, cannot recover for defamation

unless she can prove that “the statement was made with ‘actual malice’—that is with

knowledge that it was false or with reckless disregard of whether it was false or not.”

[Doc. 10, p. 19 (quoting Sullivan, 376 U.S. at 279–80)]. Importantly, she never points out

which statements were false. See, e.g., [Doc. 1, ¶¶ 173–79]. Instead, Mosby points to

microaggressions and intentional harassment from subordinates, fellow department

heads, and members of the City Council—the same things she uses to support her sex-

based discrimination claims. [Doc. 10, p. 20 n.10 (citing [Doc. 1, ¶¶ 37–38, 44–46, 63)].

       At this juncture, the Court will not comb through Mosby’s 179-paragraph

Complaint and cherry-pick which statements or “microaggressions” she intends to use

to support some notion of harassment or her defamation claim. Detailing the grounds

for her entitlement to relief is her responsibility. Barreth, 2020 WL 4370137, at *2.

Although Mosby is correct that “the person’s intent in making the statement” is “central

to the consideration of . . . defamatory comments,” so is falsity. [Doc. 10, p. 19]; see also

Sullivan, 376 U.S. at 279–80. Although Mosby does not have to prove her case via her

Complaint, Eleventh Circuit pleading standards require that she allege more than she

did. Recitation pleading of the kind Mosby has used to structure her defamation claim




                                              20
         Case 5:20-cv-00163-TES Document 15 Filed 01/28/21 Page 21 of 21




is not permitted. Accordingly, the Court GRANTS the City’s dismissal motion as to

Mosby’s defamation claim. 10

        C.       Conclusion

        In summation, the Court GRANTS the City’s Motion for Summary Judgment

[Doc. 5] as it relates to the verification requirement for filing a charge of discrimination

and GRANTS the City’s Motion to Dismiss [Doc. 5] with respect to Mosby’s due

process and defamation claims. The Clerk is DIRECTED to ENTER Judgment in favor

of the City of Byron on all counts.

        SO ORDERED, this 28th day of January, 2021.

                                                   S/ Tilman E. Self, III
                                                   TILMAN E. SELF, III, JUDGE
                                                   UNITED STATES DISTRICT COURT




10 The City (and thus, Mosby) never argued whether sovereign immunity protects the City from liability
with respect to Mosby’s defamation claim. See Doss v. City of Savannah, 660 S.E.2d 457, 426 (Ga. Ct. App.
2008) (citing City of Atlanta v. Heard, 555 S.E.2d 849, 852 (Ga Ct. App. 2001)) (“The City [of Savannah] is
entitled to the protections of sovereign immunity on the claim of defamation, as [the plaintiff] has failed
to establish any waiver of this immunity.”). The Georgia Constitution permits the Georgia General
Assembly to waive the sovereign immunity of municipalities. Heard, 555 S.E.2d at 852 (citing GA. CONST.
of 1983, art. IX, § II, para. IX). However, “it is clear that such waiver must be by express legislative act.”
Heard, 555 S.E.2d at 852. “In speaking to this authority, the legislature has declared, with limited
exception, that ‘it is the public policy of the State of Georgia that there is no waiver of the sovereign
immunity of municipal corporations of the state and such municipal corporations shall be immune from
liability for damages.’” Id.; see also O.C.G.A. § 50-21-24(7) (“The state shall have no liability for losses
resulting from . . . libel [or] slander[.]”).


                                                      21
